DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 11-18 recite a "computer-readable medium".  There is no definition for “computer-readable medium” in Applicant’s specification.  Under a broadest reasonable interpretation, “computer-readable medium” includes signals and other transitory mediums.  As such, the claims are drawn to signals, which are a form of energy. Energy is not one of the four categories of invention.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.  Examiner suggests amending the claims to read as a "non-transitory computer-readable medium" to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brey et al., US Patent Application Publication no. 2011/0035611 [Brey].
Regarding claims 1, 9 and 11, Brey discloses an electronic device, comprising: 
a hardware platform configured to provide a first parameter [Out-Of-Band Control provides a CPU P-state parameter, paragraph 0037]; and 
a controller and a memory configured to configure a second parameter of an operating system of the electronic device based on the first parameter of the hardware platform [OS and CPU power states are coordinated in that an OS power table is updated after the CPU P-state is changed by the Out-Of-Band Control, paragraphs 0013, 0015, 0022, 0023, 0025 and 0037], or configure the first parameter of the hardware platform based on the second parameter of the operating system to cause a power consumption configuration of the hardware platform itself to match a power consumption configuration of the hardware platform controlled by the hardware platform [OS and CPU power states are coordinated in that In-Band Control changes to registers 
Regarding claims 2 and 12, Brey further discloses that configuring the second parameter of the operating system based on the first parameter of the hardware platform includes: obtaining the first parameter corresponding to state information of a first application program or a first hardware based on the state information of the first application program or the first hardware running on the hardware platform; and determining the second parameter corresponding to the first parameter and configuring a current second parameter of the operating system [OS power table is updated after the CPU P-state is changed by the Out-Of-Band Control, paragraphs 0013, 0015, 0022, 0023, 0025 and 0037].
Regarding claims 3 and 13, Brey further discloses that determining the second parameter corresponding to the first parameter and configuring the current second parameter of the operating system includes: finding the second parameter corresponding to the first parameter based on a correspondence between the first parameter and the second parameter; and instructing a hardware platform executor or an operating system executor to configure the current second parameter of the operating system [an OS power table register corresponding to the CPU P-state is updated when the CPU P-state is changed by the Out-Of-Band Control, paragraphs 0013, 0015, 0022, 0023, 0025 and 0037].
Regarding claims 4 and 14, Brey further discloses that configuring the first parameter of the hardware platform based on the second parameter of the operating system includes: obtaining the second parameter; and determining the first parameter 
Regarding claims 5 and 15, Brey further discloses that obtaining the second parameter include: instructing the hardware platform executor to read the second parameter based on the second parameter of the operating system [the CPU P-state is updated based on its corresponding power table register, paragraph 0015, 0025 and 0031].
Regarding claims 6 and 16, Brey further discloses that determining the first parameter corresponding to the second parameter and configuring the current first parameter of the hardware platform includes: finding the first parameter corresponding to the second parameter based on the correspondence between the first parameter and the second parameter; and instructing the hardware platform to configure the current first parameter [the CPU P-state is updated when its corresponding power table register is updated by the In-Band Control, paragraphs 0013, 0015, 0022, 0025 and 0031].
Regarding claims 7 and 17, Brey further discloses that the first parameter is a hardware parameter of the first application program or a working state of the first hardware, the hardware parameter including an energy consumption and temperature parameter, the working state being a working state of a power supply [CPU P-state controls the power consumed by the CPU, paragraph 0015].
Regarding claims 8 and 18, Brey further discloses that the second parameter is a process management parameter or a frequency management parameter of the 
Regarding claim 10, Brey further discloses that the controller and the memory are further configured to configure the second parameter of the operating system through a hardware platform executor or an operating system executor based on the first parameter of the hardware platform [the CPU P-state is updated when its corresponding power table register is updated by the In-Band Control, paragraphs 0013, 0015, 0022, 0025 and 0031].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manne et al., US Patent Application Publication no. 2014/0181537 discloses a power controller that coordinated with an operating system to make decisions related to CPU P-state transitions.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 25, 2022